EXAMINER'S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 1 of claim 10, “the actuator” has been changed to -- the electromechanical actuator --
In line 17 of claim 10, “the actuator” has been changed to -- the electromechanical actuator --
In lines 18-19 of claim 10, “the actuator” has been changed to -- the electromechanical actuator --
In lines 1-2 of claim 15, “the actuator” has been changed to -- the electromechanical actuator --
In lines 1-2 of claim 21, “the actuator” has been changed to -- the electromechanical actuator --
In line 3 of claim 24 “an electromechanical actuator” has been changed to -- the electromechanical actuator --
In line 16 of claim 24, “the actuator” has been changed to -- the electromechanical actuator --
In line 17 of claim 24, “the actuator” has been changed to -- the electromechanical actuator --

Specification
The replacement abstract was received on 10 August 2022.  This new abstract is acceptable.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electromechanical actuator for an ultrasonic motor, the electromechanical actuator comprising, inter alia, the material of the electromechanical actuator comprises a single crystalline piezoelectric ceramic with its piezoelectric charge constant d31 differing from its piezoelectric charge constant d32 both in sign and in value, with the piezoelectric charge constant d31 defining a first main deformation direction of the electromechanical actuator and with the piezoelectric charge constant d32 defining a second main deformation direction of the electromechanical actuator, and with the first main deformation and the second main deformation direction being arranged transversely to each other, wherein an orientation of the symmetry axis is parallel to the first main deformation direction or to the second main deformation direction.
Claims 11-23 and 25 depend directly or indirectly on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 24 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for electrical excitation of an electromechanical actuator, comprising, inter alia, the material of the electromechanical actuator comprises a single crystalline piezoelectric ceramic with its piezoelectric charge constant d31 differing from its piezoelectric charge constant d32 both in sign and in value, with the piezoelectric charge constant d31 defining a first main deformation direction of the electromechanical actuator and with the piezoelectric charge constant d32 defining a second main deformation direction of the electromechanical actuator, and with the first main deformation and the second main deformation direction being arranged transversely to each other, wherein an orientation of the symmetry axis is parallel to the first main deformation direction or to the second main deformation direction; applying a first excitation voltage to a first of the two electrodes which are arranged on the first main surface so as to use the first of the two electrodes as an excitation electrode, wherein a second of the two electrodes arranged on the first main surface is kept floating; and applying a second excitation voltage having a phase difference of 180° with respect to the first excitation voltage to the electrode arranged on the second main surface, so as to use the electrode arranged on the second main surface as a common electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koc (U.S. Patent No. 8928205) discloses an actuator including piezoelectric material, the actuator is in the form of a single-layer or multi-layer flat plate and facilitates oscillating deformations by means of two electrodes. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



20 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837